DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, 11, and 12 in the reply filed on 3/22/21 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/22/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-5, 7-9, 11 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jang et al. (US 2015/0241737, “Jang”) in view of Kodoma et al. (US 2014/0121292, Kodoma”).
Regarding claims 1, 7, 8, and 11, Jang teaches a photo-alignable polymer for use in a photo-alignment film ([0014], [0015], [0019]) for use in a display device ([0002], [0003], [0008]). Jang teaches a repeating unit including a photo-alignable group (i.e., unit B, see cinnamate photoreactive group, [0024], [0025]). Jang additionally teaches that the alignment film may further contain additional polymerizable materials, or binders (e.g., [0065]. [0066]]) and may be formed into a layer ([0079], [0083]). 	Jang fails to specifically teach a compound having a photoreactive or cleaving group and a photoalignment group having fluorine atom such that the fluorine is closer to a terminal side than the cleavage group in the side chain. In the same field of endeavor of alignment materials for use in alignment films ([0014]), Kodama teaches the inclusion of a perfluoralkyl compound in an alignment material ([0147], [0014]), that may include a repeating group having a group being capable of decomposing by light (e.g., sulfur compound, chemical formula II, [0161], [0147]) and having a fluorine atom on a side closer to a terminal than the cleavage group in the side chain (thus satisfying condition 2, 
Regarding claim 2, modified Jang further teaches that the repeating unit A may read on for example, Formula (1) (see Kodama, [0183], wherein the compound III may be part of a chain, having a photo-alignable chain, a reactive carboxyl group, and an organic group having a fluorine atom), and that the compound reading on repeating unit B may further read on, for example, Formula (3) (e.g., cinnamate group, see Jang, e.g., [0024], may be considered to be a photo-alignable group). 
Regarding claim 3, modified Jang further teaches that the repeating unit A may read on for example, Formula (5) (see Kodama, [0183], wherein the compound III may be part of a chain, having a photo-alignable chain, a reactive carboxyl group, and an organic group having a fluorine atom).
Regarding claims 4 and 5, modified Jang additionally teaches that the cleavage group may be represented by, for example, a sulfur atom, thus reading on group rk-11 (see Kodama, [0161]). 
Regarding claims 9 and 12, modified Jang additionally teaches an optical laminate wherein the anisotropic reactive liquid crystalline layer is coated on a substrate adjacent to the coated alignment film or binder layer (e.g., [0004] – [0007], [0080] - [0091]) and that this film is used in a display device (Jang, [0002], [0003], [0008]).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable because the compound of formula 7 is not taught by the art. While perfluorocarbons are known in the art, the Examiner has been unable to find prior art describing the specifically claimed structure or a reason to modify the structure of a similar fluorinated polymer such that the structure of formula 7 would have been obvious in combination with a cinnamate-based structure of formula 8. Therefore, the limitations of claim 6 would not have been obvious to the ordinarily skilled artisan at the time of filing. Therefore, claim 6 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wright et al. (US 2016/0349614, “Wright”) teaches a compound reading on Formula 8 as a preferred photo cross-linkable group comprising a cinnamate group (see compound C-8, [0040]). 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782